DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 9/28/2022.
Election/Restrictions
Claims 3-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/2022.
Response to Arguments
All of Applicant’s arguments filed 9/28/2022 have been fully considered and are not persuasive.
Applicant argues that the inventors discovered that the desired effects of the invention cannot be achieved when known tocopherols, other than d-α-tocopherol are used as antioxidants.
Applicant’s arguments and the data presented in the specification are not persuasive at this time.  For starters it is noted that the instant claims recite “comprising d-α-tocopherol” and prior art teaching dl-α-tocopherol and d-α-tocopherol acetate reads on the instant claims as these comprise d-α-tocopherol.  It is noted that dl-α-tocopherol (comparative example 1) performs similarly to the inventive composition, thus it’s unclear what about the use of dl-α-tocopherol is unexpectedly superior.  Furthermore, no statistical analysis appears to have been performed. It’s unclear whether or not the differences in the values of deodorization and stability between inventive composition 1 and comparative composition 1, 2 and 5 are in fact statistically significant. The inventive composition must be superior to the comparative composition, this difference must be unexpected, and this difference should be statistically significant.  The Examiner would also like to note that no numerical numbers have been provided for the obtained “+++”, “+” and “++” in table 3 and 4, thus the Examiner is unable to determine how different the values in the table are as “++” could be 99%, while “+” is 98.9% and “+++” is 99.6 which are similar and not clear how 99% or 99.6 is unexpectedly superior over 98.9%.
Applicant argues that JP’024 uses a synthesis process that is very different from the process recited by the instant claims.
This is not persuasive as the rejection does not make obvious using the method of JP’024 to produce the glyceryl ether, the rejection is based on producing a glyceryl ether based on the method of JP’647 (i.e. method of hydrolyzing hexyl glycidyl ether obtained after reacting hexanol and epichlorohydrin) and then subjecting this ether to a deodorization step and an addition step as taught by JP’024 to remove trace elements and as JP’647 teaches the glyceryl ether to be made in the same manner as recited by the instant claims, the impurities are expected to be similar.
Applicant argues that JP’024 teaches that all tocopherols and derivatives can be used by the instant specification shows that that the effects of the invention can only be achieved with d-α-tocopherol.  Grass also does not teach d-α-tocopherol to be superior.
This is not persuasive for the same reasons discussed above.
Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011-57647, JPH10-46024, Grass (US 2016/0227827), Epstein (US 2,140,794) and Kuhnau (US 2002/0142019).  JP’024 is cited on the 3/19/2021 IDS and a machine translation of JP’024 is being provided by the Examiner.
JP’647 discloses cosmetic compositions having antibacterial performance, the cosmetic comprises water, oil-soluble component and monohexyl glycerol ether.  JP’647 teaches that the monohexyl glyceryl ether can be made by any method such as a method of hydrolyzing hexyl glycidyl ether obtained after reacting hexanol and epichlorohydrin.  JP’647 teaches that the monohexyl glycerol ether produced by the taught methods may contain impurities even if produced by any method.  Examples of impurities include impurities and by-products and include the remainder of raw materials such as hexanol and glycerin, polymers such as hexyl polyglyceryl ether, and minor components that cause unpleasant odors. These impurities and by-products are preferably removed, and can be removed by methods such as distillation, recrystallization, removal by reduced pressure, adsorption treatment, azeotropy with water or an organic solvent, and the like.  JP’647 teaches that is preferable to remove trace components that cause unpleasant odors and these can be removed by multiple methods and a  plurality of methods can be combined since these traces can be difficult to remove (pg. 2-3).  
However, JP’647 does not teach removing the trace components by submitting the monohexyl ether product to a deodorization step and an addition step as claimed.
JP’024 discloses a method of obtaining an odorless polyoxypropylene diglyceryl ether which is suitable for use in cosmetics and does not generate an odor with time.  The process relates to a method for adding and polymerizing propylene oxide to diglycerin and subjecting one or more tocopherols to 0.001 to 1% by weight before and/or after deodorization. This is a method for improving the quality of polyoxypropylene diglyceryl ether, which is odorless and prevents generation of odor over time by being added (Abs).
JP’024 teaches that the deodorization is performed before and/or after tocopherols.  The deodorization is performed by adding water or water vapor to the polyoxypropylene diglyceryl ether and distilling water under reduced pressure or blowing steam.  The temperature at which water is distilled is preferably 50-120°C and water or steam can be used.  Ex. 3 teaches a process wherein the deodorization was performed by distilling water while gradually blowing water vapor at 120°C and normal pressure, further dehydrating almost completely at 10mmHg (equivalent to approx. 1.33 kPa). Afterwards the product was filtered and the polyoxypropylene diglyceryl ether was obtained (pg. 2-3 and JP’024 – claim 2).
JP’024 teaches that polyoxypropylene diglyceryl ether to which deodorization was carried out and tocopherols were added remained odorless after months in storage [0021].
JP’024 teaches that the tocopherols can be added in amounts of 0.001-1% by weight, based on the weight of the polyoxypropylene diglyceryl ether, which overlaps with the claimed 0.05-30 parts by mass of antioxidant to 100 parts by mass of glyceryl ether.  If it is less than 1%, the effect of preventing the generation of odor over time becomes insufficient, which is not preferable. Further, even if it is added in an amount of 1% or more, the effect of preventing generation of odor over time does not change, which is uneconomical and not preferable.  Suitable tocopherols for use include α-tocopherol and derivatives thereof [0006].
Grass teaches both α-tocopherol and d-α-tocopherol to be fat-soluble antioxidants suitable for use in foods, beverages and pharmaceutical formulations [0044].
Epstein teaches a steam deodorization process and teaches that it should occur under reduced pressure at elevated temperatures and they have found it to be considerably more economical and somewhat better results are obtained if the treatment is effected as a part of and concomitant with the steam deodorization treatment to which the oils are subjected, the time being sufficiently long, generally six or seven hours in large scale commercial operations, so as to drive off undesirable volatile constituents present in the oil or which might be formed in the reaction (pg. 1, col. 2, lines 25-45).
It would have been prima facie obvious to modify the teachings of JP’647 with those of JP’024, Grass and Epstein and subject the monohexyl glyceryl ether to be used in the composition of JP’647 to the deodorization process taught by JP.024 (i.e. subjecting the glyceryl ether to water vapor to perform distillation till pressure of 10mmHg is obtained, and then adding tocopherol before or after the deodorization step) as JP’024 teaches this process to be suitable for deodorizing glyceryl ethers for use in cosmetics and teaches the process to result in a glyceryl ether having no odor for many months. One of skill in the art would have a reasonable expectation of success as JP’647 teaches that any method of deodorization can be used such as distillation, reduced pressure, etc. and teaches that one or more methods can be used and JP’024 teaches the method to be used to deodorize a glyceryl ether for use in cosmetics.  One of skill in the art would have also been motivated to use d-α-tocopherol as the antioxidant as both d-α-tocopherol and α-tocopherol are taught to be equivalent fat soluble antioxidants and JP’024 teaches that α-tocopherol and its derivatives can be used and Kuhnau teaches that d-α-tocopherol can be used in cosmetics [0013].  One of skill in the art would have also been motivated to perform the deodorization process for a time sufficient to remove all the trace impurities and Epstein teaches that this can generally be six or seven hours in large scale commercial operations, so as to drive off undesirable volatile constituents present in the oil or which might be formed in the reaction.  Therefore, it would have been prima facie obvious to optimize the amount of time the deodorization step should be performed to obtain the desired level of impurity removal.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613